Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of Species I: claims 1-3, 6-7, 10, in the “Response to Election / Restriction Filed - 06/01/2022”, withdrawal of non-elected claims 4-5, 8-9, 11-27 are acknowledged. This office action considers claims 1-27, in “Claims - 08/13/2020”, pending for prosecution, of which claims 4-5, 8-9, 11-27 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dargis et al. (US 20140239307 A1 – hereinafter Dargis) in view of Wang (US 20150125976 A1 – hereinafter Wang) and in further view of Atanackovic (US 20060060131 A1 – hereinafter Atanackovic).
Regarding Claim 1, Dargis teaches a semiconductor device (see the entire document; Fig. 1; specifically, [0019]-[0026], and as cited below), comprising: 
    PNG
    media_image1.png
    337
    390
    media_image1.png
    Greyscale

Dargis – Fig. 1
a group III-nitride (III-N) layer (GaN 12; Fig. 1; [0019] – “gallium nitride (GaN) layer 12”); and 
a rare-earth oxide layer (m-REO (402) 16; [0026] – “a gate dielectric layer 16 is epitaxially grown on the upper surface of III-N layer 14. Gate dielectric layer 16 is not crystal lattice matched to the III-N material of layer 14 because the lattice constant of the rare earth oxide is larger than the III-N”) grown over the III-N layer (GaN 12).
But, Dargis as applied above does not expressly disclose wherein the III-N layer has an orientation that is not polar and the rare-earth oxide is polar.
In related art, Wang teaches using a non-polar GaN layer (Wang – 12 of Fig. 2; [0077] – “a layer 12 around 2000 nm thick of (11-22) GaN deposited”; [0032] – “non-polar and semi-polar GaN”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a non-polar GaN layer as taught by Wang into Dargis.
An ordinary artisan would have been motivated to integrate Wang structure into Dargis structure in the manner set forth above for, at least, this integration will enable “to achieve reduced defects and stacking faults” – [0032].
But, the combination of Dargis and Wang does not expressly disclose the rare-earth oxide is polar.
However, it is well known in the art that rare-earth dielectrics typically comprise polar crystals as is also taught by Atanackovic (Atanackovic – [0115] – “It was previously disclosed that rare-earth dielectrics typically comprise polar crystals”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the using of a polar rare earth dielectric as taught by Atanackovic into the combination of Dargis and Wang.
An ordinary artisan would have been motivated to integrate Atanackovic structure into the combination of Dargis and Wang structure in the manner set forth above for, at least, this integration will enhance forming “a multi-domain material” – Atanackovic – [0116].
Regarding Claim 2, the combination of Dargis, Wang and Atanackovic teaches claim 1 from which claim 2 depends.
But, Dargis does not teach wherein the orientation of the III-N layer is non- polar.
However, Wang teaches wherein the orientation of the III-N layer is non- polar (Wang – 12 of Fig. 2; [0077] – “a layer 12 around 2000 nm thick of (11-22) GaN deposited”; [0032] – “non-polar and semi-polar GaN”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the orientation of the III-N layer is non- polar as taught by Wang into Dargis.
An ordinary artisan would have been motivated to integrate Wang structure into Dargis structure in the manner set forth above for, at least, this integration will enable “to achieve reduced defects and stacking faults” – [0032].
Regarding Claim 3, the combination of Dargis, Wang and Atanackovic teaches claim 1 from which claim 3 depends.
But, Dargis does not teach wherein the orientation of the III-N layer is semi- polar.
However, Wang teaches wherein the orientation of the III-N layer is semi- polar (Wang – 12 of Fig. 2; [0077] – “a layer 12 around 2000 nm thick of (11-22) GaN deposited”; [0032] – “non-polar and semi-polar GaN”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the orientation of the III-N layer is semi- polar as taught by Wang into Dargis.
An ordinary artisan would have been motivated to integrate Wang structure into Dargis structure in the manner set forth above for, at least, this integration will enable “to achieve reduced defects and stacking faults” – [0032].
achieve reduced defects and stacking faults” – [0032].
Regarding Claim 10, the combination of Dargis, Wang and Atanackovic teaches the layered structure of claim 1, wherein the III-N layer comprises of gallium nitride (Dargis - GaN 12; Fig. 1; [0019] – “gallium nitride (GaN) layer 12”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dargis) in view of Wang) and Atanackovic and in further view of Dargis et al. (US 20150069409 A1 – hereinafter Dargir2).
Regarding Claim 6, the combination of Dargis, Wang and Atanackovic teaches claim 1 from which claim 6 depends.
But, the combination does not expressly disclose wherein the polar rare earth oxide layer has at least a first portion of electrons that diffuse to an interface between the polar rare-earth oxide layer and the III-N layer or are transferred to the III-N layer to form an n-type 2-dimensional electron gas (2DEG) on the III-N layer.
However, in a related art, Dargir2 teaches forming a heterojunction with 2DEG in a GaN channel layer at an interface between polar rare earth oxide layer and the III-N layer (Dargir2 Fig. 4 shows rare earth oxides and GaN layer 12. [0035] teaches forming of 2DEG at interface – [0035] – “While binary rare earth oxides (Gd.sub.2O.sub.3, Er.sub.2O.sub.3, Yb.sub.2O.sub.3, Sc.sub.2O.sub.3, Y.sub.2O.sub.3, etc.) are illustrated generally, it should be understood that ternary rare earth oxides (e.g. Er.sub.2O.sub.3, Y.sub.2O.sub.3. etc.) with combinations represented by (RE1.sub.2O.sub.3).sub.x(RE2.sub.2O.sub.3).sub.1-x, where x can be adjusted from 0 to 1, can be used for desired strain engineering and consequently for adjustment of charge carrier concentration in 2DEG at the interface between barrier layer 14 and active GaN layer 12, as illustrated in FIG. 4”; also see [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein forming an n-type 2-dimensional electron gas (2DEG) on the III-N layer as taught by Dargis2 into the combination of Dargis, Wang and Atanackovic.
An ordinary artisan would have been motivated to integrate Dargis2 structure into Dargis, Wang and Atanackovic structure in the manner set forth above for, at least, this integration will provide “desired strain engineering and consequently for adjustment of charge carrier concentration in 2DEG at the interface between barrier layer 14 and active GaN layer 12” - Dargis2 – [0035].
Regarding Claim 6, the combination of Dargis, Wang, Atanackovic and Dargis2 teaches claim 6 from which claim 7 depends.
But, the combination Dargis, Wang, Atanackovic does not expressly disclose wherein the III-N layer and the polar rare-earth oxide layer are selected to yield a conduction band offset between the III-N layer and the polar rare-earth oxide layer that is sufficient for electrons to diffuse from the polar rare-earth oxide layer into the III-N layer.
However, Dargis2 teaches selecting III-N material and rare-earth oxides such that there is a conduction band offset between the III-N layer and the polar rare-earth oxide layer that is sufficient for electrons to diffuse from the polar rare-earth oxide layer into the III-N layer (Dargis2 – Fig. 4 shows rare earth oxides and GaN layer 12. [0026] – “It should be understood that REO template 11 is engineered so that III-N layer 12 will be substantially crystal lattice matched to template 11, where the term "substantially" indicates the offset required to induce the desired amount of tensile strain”; [0036] – “The rare earth gate dielectric layer has sufficient dielectric constant and a proper bandwidth offset”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the III-N layer and the polar rare-earth oxide layer are selected to yield a conduction band offset between the III-N layer and the polar rare-earth oxide layer that is sufficient for electrons to diffuse from the polar rare-earth oxide layer into the III-N layer as taught by Dargis2 into the combination of Dargis, Wang and Atanackovic.
An ordinary artisan would have been motivated to integrate Dargis2 structure into Dargis, Wang and Atanackovic structure in the manner set forth above for, at least, this integration will help forming “high performance electronic components, such as HEMTs, FETs, lasers, and other photonic devices” – Dargis2 [0036].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898